—In a proceeding pursuant to Family Court Act article 6, the father appeals from an order of the Family Court, Queens County (Fitzmaurice, J.), dated November 10, 1997, which dismissed his petition for visitation.
Ordered that the order is reversed, on the law, without costs or disbursements, the petition is reinstated, and the matter is remitted to the Family Court, Queens County, for a hearing in accordance herewith.
A noncustodial parent is entitled to meaningful visitation. Denial of that right is so drastic that it must be based on substantial evidence that visitation would be detrimental to the welfare of the child (see, Matter of MacEwen v MacEwen, 214 AD2d 572; Matter of Vanderhoff v Vanderhoff, 207 AD2d 494). Under the circumstances of this case, the Family Court erred in denying the father visitation without conducting an evidentiary hearing (see, Pica v Pica, 96 AD2d 836; Heely v Heely, 69 AD2d 810; Kresnicka v Kresnicka, 48 AD2d 929). Mangano, P. J., Bracken, Krausman and Goldstein, JJ., concur.